DETAILED ACTION
Final Rejection (9/4/21)

The present application is being examined under the pre-AIA  first to invent provisions.
 
Examiner has carefully reviewed Applicant’s response in light of the Non Final Office Action and prepared following Final Office Action.

All communications via Internet email are at the discretion of the Applicant and must be authorized by the Applicant. The following is a sample authorization form which may be used by the Applicant.  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Following claims are rejected under 35 U.S.C. 103(a) as being unpatentable over Wuensche et al.[2018/0013113], Wuensche et al. [2018/0013110] and further in view of Hirschbeck et al. [2019/0296294].		.
Regarding Claims 1-15, as best understood, Wuensche et al. [2018/0013113] discloses the invention as claimed to include a vehicle bottom portion 990; and a battery system carrier 50 in the vehicle bottom portion, the battery system carrier comprising a carrier frame 54, 51 in the vehicle bottom portion, wherein the carrier frame is configured to accommodate a plurality of battery cells therein; wherein the carrier frame is configured to accommodate a plurality of battery submodules 100, an electronic control assembly, and a connection member; wherein the carrier frame comprises two longitudinal frames and two transverse frames perpendicularly connected to the longitudinal frames, wherein the battery system carrier further comprises a battery system cover 53 coupled to the carrier frame, and wherein at least the battery system cover is formed as a portion of a vehicle underbody; wherein the vehicle underbody separates an interior and an exterior of the vehicle body, and wherein battery cells 10 are disposed outside the vehicle body;  wherein the battery system carrier accommodates a plurality of removable battery component carriers fig 2, and wherein each of the battery component carriers accommodates a battery submodule including a group of the battery cells 10, and wherein each of the battery component carriers is mechanically and electrically connected to at least one of the other battery component carriers 50 and the battery system carrier to form the battery system; a battery system carrier 50 comprising a carrier frame, the carrier frame being formed integrally with a vehicle body part formed in a vehicle body; and a plurality of battery cells 10 disposed in the carrier frame; wherein the carrier frame accommodates a plurality of removable battery component carriers Fig 2, wherein each of the battery component carriers accommodates at least one battery submodule including a group of the battery cells 10, and wherein each of the battery component carriers is detachable from the carrier frame; an electronic component carrier that is detachable from the carrier frame to accommodate an electronic control assembly; wherein the carrier frame includes a coolant port connected to a cooling channel 321 disposed in the base plate of the battery component carrier; a vehicle body 99; and a battery system carrier 50 integrally formed in the vehicle body and configured to accommodate a plurality removeable battery component carriers, each of the battery component carriers comprising a plurality of battery cells; wherein the battery system carrier includes a carrier frame comprising two longitudinal frames and two transverse frames perpendicularly connected to the longitudinal frames; and a battery system cover 53 coupled to the carrier frame and configured as a portion of a vehicle underbody 990, wherein the vehicle underbody separates an interior and an exterior of the vehicle body, and the carrier frame accommodates of the battery component carriers cells disposed outside the vehicle body; 15; an underbody protecting member 53 connected to the carrier frame, and wherein the battery cells accommodated in the battery component carriers are wrapped by the underbody protecting member between the battery system cover and the underbody protecting member.

However, Wuensche et al. [2018/0013113]	 does not disclose carrier frame integrated in the vehicle bottom portion; wherein each of the battery component carriers includes: a base plate; a pair of side plates disposed perpendicularly to the base plate to extend along two edges facing each other in a longitudinal direction of the base plate; a pair of end plates disposed perpendicularly to the base plate and the side plates to extend along two edges facing each other in a width direction of the base plate; and a cell cover disposed parallel to the base plate, wherein the end plates are mechanically coupled to the base plate or the pair of side plates to fix the plurality of battery cells, and wherein the cell cover, the base plate, the side plates, and the end plates form an accommodating space of the battery submodule 10; wherein each of the battery component carriers further includes a cell connection and sensing unit disposed between the cell cover and the battery submodule.

Wuensche et al. [2018/0013110] discloses carrier frame 10 integrated in the vehicle bottom portion.

Hirschbeck et al. [2019/0296294] discloses wherein each of the battery component carriers includes: a base plate 32; a pair of side plates 31 disposed perpendicularly to the base plate to extend along two edges facing each other in a longitudinal direction of the base plate; a pair of end plates 33 disposed perpendicularly to the base plate and the side plates to extend along two edges facing each other in a width direction of the base plate; and a cell cover 35 disposed parallel to the base plate, wherein the end plates are mechanically coupled to the base plate or the pair of side plates to fix the plurality of battery cells, and wherein the cell cover, the base plate, the side plates, and the end plates form an accommodating space of the battery submodule; wherein each of the battery component carriers further includes a cell connection and sensing unit disposed between the cell cover and the battery submodule.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include in the invention, as disclosed by Wuensche et al. [2018/0013113], to include carrier frame integrated in the vehicle bottom portion,  as disclosed by Wuensche et al. [2018/0013110], each of the battery component carriers includes: a base plate ; a pair of side plates  disposed perpendicularly to the base plate to extend along two edges facing each other in a longitudinal direction of the base plate; and a pair of end plates disposed perpendicularly to the base plate and the side plates to extend along two edges facing each other in a width direction of the base plate, wherein the end plate is mechanically coupled to the base plate or the pair of side plates to fix the plurality of battery cells, and further includes a cell cover 35 disposed parallel to the base plate so as to form an accommodating space of the battery submodule together with the base plate, the side plates, and the end plates;, as disclosed by Hirschbeck et al. [2019/0296294], to safely install electric vehicle battery where battery stays in place as it is designed during an accident impact.


Response to Arguments
Applicant's arguments with respect to elected claim have been considered but are moot in view of the new ground(s) of rejections. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner KIRAN B PATEL at kiran.patel@uspto.gov. The examiner can normally be reached on M-F 8-5). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Customer service for Private PAIR system available at the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from a USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/KIRAN B PATEL/
Primary Examiner, Art Unit 3612
 
Kiran B. Patel P.E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
Group Art Unit 3612
Phone: 571-272-6665 
kiran.patel@uspto.gov
Fax: 571-272-6665